Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1)A product and a process specially adapted for the manufacture of said product; or 
(2)A product and process of use of said product; or
(3)A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)A process and an apparatus or means specifically designed for carrying out the said process; or
(5)A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction/Election
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 21, 33-35, 39-40 and 43, directed to a polynucleotide or complement thereof, a vector or an adenovirus comprising the polynucleotide or complement thereof, comprising a nucleotide sequence: (I) encoding a hexon protein, or (II) encoding three adenovirus fiber proteins. 
Group II, claims 47, 49-50, 52, 55, 66, 68, 70, 72-73, 75 and 80-82, drawn to a method of inducing an immune response or treating a disease, comprising administering the polynucleotide, a vector, or a recombinant adenovirus comprising the polynucleotide of Group I.
Group III, claims 84-86, drawn to a method of producing a recombinant adenovirus of Group I.    
The inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature shared between the groups is a hexon-protein encoding polynucleotide or a polypeptide encoding three adenoviral fiber proteins, of Group I. This shared technical feature is not a shared special technical feature for it does not provide a contribution over the prior art. The prior art, Wu et al. (JOURNAL OF VIROLOGY, July 2003, p. 7225–7235, Vol. 77, No. 13) teaches adenoviruses encoding different fiber proteins. See e.g. Abstract. Claim 1 recites “(II) a nucleotide sequence encoding three adenoviral fiber proteins” but does not specify if the three fiber proteins are different in amino acid sequences. Indeed, the specification teaches that the three fiber proteins encoded by polynucleotide can have the same amino acid sequence. See e.g. [0006-0008]. Claim 1 does not require that the three fiber proteins be encoded by different open read frames. Accordingly, Wu teaches an adenovirus comprising a genome polynucleotide encoding three fiber proteins, e.g. three fiber protein subunits in a homotrimer. See e.g. picture obtained from internet below:

    PNG
    media_image1.png
    532
    883
    media_image1.png
    Greyscale

In the absence of a contribution over the prior art, the shared technical feature is not a shared special technical feature.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Relevant to the group elected, Applicant must make the following species elections:
 1) Applicant must elect one embodiment for the polynucleotide or complement thereof comprising either (I) or (II) as recited in claim 1; if (I) is elected, Applicant must elect one of the recited sequences; if (II) is elected, Applicant must elect a three-fiber-protein combination consisting of one or one combination of sequences recited in claim 21 (i.e., SEQ ID NOs: 121, 122, 124, 125, 127-132, 134-143, 145, 147, 149-151 and 153-157).
2) Applicant must elect one embodiment for claims 39 and 50 for the antigenic gene product or fragment thereof, that is of either a bacterial protein, a viral protein, a parasitic protein, or a fungal protein; and based on this election, Applicant is further required to elect one specific species of organisms or disease pathogens for claims 40, 43, 52, 55 and 66. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the species lack unity for the same reasons as indicated with respect to the inventive groups above. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a group of invention and each relevant species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected group of invention and species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648